ITEMID: 001-76343
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF DUBINSKAYA v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1 (access to court);Not necessary to examine issue of length;Damage - financial award;Costs and expenses partial award - domestic and Convention proceedings
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1941 and lives in Tel-Aviv.
5. On 27 August 1993 the applicant was severely injured in a traffic accident in Moscow.
6. On 12 May 1995 the applicant lodged a civil action before the Chertanovskiy District Court of Moscow against the car driver and the car owner, the Moscow branch of Tveruniversalbank, seeking compensation for damage. She claimed 6,700 US dollars (USD) as compensation for the loss of salary, for medical and travel expenses incurred as a result of the traffic accident and USD 15,000 as compensation for non-pecuniary damage. A copy of the statement of claim produced to the Court bears a stamp of the District Court’s registry showing the registration date as 12 May 1995.
7. On 5 October 1995 the Chertanovskiy District Court, by an interim decision, ordered a medical examination of the applicant by a panel of experts. It put questions about the current state of the applicant’s health, her previous ailments and their possible causes and an eventual need for medical assistance and care.
8. The interim decision of 5 October 1995 was submitted to the Moscow bureau for forensic medical examinations (Бюро судебно-медицинской экспертизы при Комитете здравоохранения города Москвы, hereinafter the “Bureau”).
9. On 13 October 1995 the Bureau asked the District Court for the applicant’s medical documents.
10. According to the Government, upon receipt of the Bureau’s request, the District Court asked the applicant’s lawyer Mr D. Shteynberg, a member of the Moscow Regional Bar Association, to produce additional medical information. No response followed. On an unspecified date the District Court repeated its request. After Mr Shteynberg had failed to respond for the second time, the District Court issued an interim decision on discontinuation of the proceedings. The court returned the applicant’s statement of claims with attached documents to Mr Shteynberg.
11. The applicant indicated that neither she nor her lawyer had received the District Court’s request for additional information and that they had not been notified of the District Court’s interim decision on discontinuation of the proceedings.
12. In 2002 the applicant complained to the president of the Chertanovskiy District Court about an excessive length of the proceedings.
13. On 18 July 2002 the Chertanovskiy District Court informed the applicant that, according to the registration log for the year of 1995, the applicant’s claim against the bank had never been registered by the District Court.
14. In August 2002 Mr Shteynberg inquired of the Bureau whether the expert examination ordered by the decision of 5 October 1995 had been carried out.
15. By letter of 19 August 2002, the Bureau responded to Mr Shteynberg that, having received no response from the District Court for additional medical information, it had not carried out any examination.
16. On 7 October 2002 the President of the Chertanovskiy District Court reported to the applicant that, according to the registration logs of the Chertanovskiy District Court for the years of 1995 to 2002, the District Court did not have a civil case to which the applicant and the Moscow branch of Tveruniversalbank were the parties.
17. The RSFSR Code on Civil Procedure of 11 June 1964 (in force at the material time) provided that civil cases were to be prepared for a hearing no later than seven days after the action had been lodged with the court. Civil cases were to be examined no later than one month after the preparation for the hearing had been completed (Article 99)
18. Summonses were to be served on the parties and their representatives in such way so that they would have enough time to appear timely at the hearing and prepare their case. If necessary, the parties could be summoned by a phone call or a telegram (Article 106).
19. A court could adjourn examination of a case when an expert examination had been ordered (Article 215).
20. Article 221 set out an exhaustive list of grounds for issuing an interim decision on discontinuation of the proceedings (определение об оставлении заявления без рассмотрения), that is if parties failed to make use of a preliminary non-judicial avenue of solving a dispute; if an action was lodged by an incapacitated person or by a person lacking the authority to act; if the parties, without valid reasons, failed to attend two hearings; and if the same dispute between the same parties was pending before a court.
21. A copy of an interim decision on discontinuation of the proceedings was to be sent to the absent party no later than three days upon its delivery (Article 213).
22. Files in civil cases concerning claims for compensation for health damage were to be kept by first-instance courts for seventy-five years (Item 7 (A) (115) of the List of documents of the USSR Ministry of Justice, justice departments and authorities, and courts with indication of their period of keeping, approved by the USSR Ministry of Justice on 31 January 1980).
23. Original decisions on discontinuation of civil proceedings must be kept permanently (Paragraph 5.4 of the Instruction on the procedure for keeping, selecting and archiving of court documents, approved by Order no. 13 of the USSR Minister of Justice on 17 September 1980).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
